Dismissed and Memorandum Opinion filed November 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00722-CV
____________
 
MICHAEL LINDSAY, INDEPENDENT EXECUTOR OF THE ESTATE OF
MARK F. KAY, DECEASED, Appellant
 
V.
 
AMERICAN GENERAL LIFE INSURANCE COMPANY, Appellee
 

On Appeal from the
Probate Court No. 4
Harris County,
Texas
Trial Court Cause
No. 380205-401

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed July 23, 2009.  On October 19, 2009, appellant
filed a motion to dismiss the appeal stating he no longer wishes to pursue the
appeal.   See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Frost, and Brown.